Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                           Nos. 04-14-00479-CV & 04-14-00480-CV

     The STATE of Texas for the Best Interest and Protection of J.B., a Mentally Ill Person

                      From the Probate Court No. 1, Bexar County, Texas
                      Trial Court Nos. 2014-MH-2027 & 2014-MH-2140
                       Honorable Polly Jackson Spencer, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s orders are AFFIRMED.
The subject of the orders is indigent; no costs of appeal are taxed in this appeal.

       SIGNED March 25, 2015.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice